Citation Nr: 1032182	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  07-27 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for a 
through and through gunshot wound of the scrotum and gluteal 
region, left buttock.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel




INTRODUCTION

The Veteran served on active duty from May 1943 to April 1946.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

This issue was previously denied by the Board within a June 2009 
decision.  However, it was subsequently appealed to the U.S. 
Court of Appeals for Veterans Claims (Court), which issued a May 
2010 order granting a Joint Motion for Remand filed the same 
month.  The Joint Motion sought to vacate the Board's decision as 
to this issue, and have it remanded to the Board for further 
development.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks an increased rating for his residuals of a 
gunshot wound to the scrotum and gluteal region, left buttock.  
As noted in the introduction, the Veteran was denied an increased 
rating within a June 2009 Board decision, but that decision was 
subsequently vacated by the Court in May 2010.  Specifically, the 
Board was found to have erred in failing to have the Veteran 
afforded a medical examination which adequately addressed the 
question of whether he sustained any muscle injury at the time of 
his initial gunshot wound, and whether any residual muscle injury 
or related impairment remained.  In light of this finding, a 
remand is warranted to afford the Veteran a VA medical 
examination which addresses this determination.  VA is obligated 
to make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A. VA's duty to assist includes providing a medical 
examination and/or obtaining a medical opinion when such an 
examination becomes necessary to substantiate the claim.  
38 U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Schedule the Veteran for a VA medical 
examination to determine his current degree 
of disability resulting from his gunshot 
wound of the gluteal region.  The claims file 
and a copy of this remand must be made 
available to the examiner and the examiner 
should indicate in his/her report that these 
records were reviewed.  Any indicated tests, 
including x-rays if indicated, should be 
accomplished.  After reviewing the claims 
file and examining the Veteran, the examiner 
is asked to state whether the Veteran had or 
has any musculoskeletal or orthopedic injury 
or impairment resulting from his gunshot 
wound.  If any such impairment is found, the 
examiner should indicate any resulting loss 
of function, to include limitation of motion 
or loss of strength.  Any other impairment 
related to the Veteran's gunshot wound should 
also be noted for the record.  The clinical 
findings and reasons upon which any opinion 
is based should be clearly set forth.

2.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to supplement 
the record, adjudicate the Veteran's pending 
claim in light of any additional evidence 
added to the record.  If any benefit sought 
on appeal remains denied, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded the applicable opportunity to 
respond before the record is returned to the 
Board for further review.  

The Board offers no opinion at this time regarding the ultimate 
outcome of this appeal.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

